DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 3/9/2021, which are in response to USPTO Office Action mailed 12/17/2020. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5 and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by THAKKAR  et al. (US PGPUB No. 2018/0060184; Pub. Date; Mar. 1, 2018).

Regarding independent claim 1,
	THAKKAR discloses a method comprising: receiving, at a backup and restore coordinator, a plurality of backup and restore requests from at least two uncoordinated backup functionalities implemented in a virtual environment, See FIG. 4 and Paragraph [0048], (Disclosing a system for backup up workloads for multiple tenants of a cloud computing system, the cloud computing system housing a plurality of virtual machines, See FIG. 1, cloud computing environment 170 comprising multiple VMs 172. The method of FIG. 4 includes a scheduler, i.e. a backup and restore coordinator, for placing both special and non-special VM tasks into a scheduling queue for a plurality of VMs, the tasks including both backup and restore requests.). See Paragraph [0023], (Wherein a backup service coordinates backup operations with one or more backup agents running in host client systems, i.e. the individual backup agents are uncoordinated backup functionalities that are organized by the backup service.).
the virtual environment including a hypervisor hosting a plurality of virtual machines and a backup server; See FIG. 1, cloud computing environment 170 comprising multiple VMs 172 and an infrastructure platform 154 comprising hardware resources 160 including backup storage device 102, i.e. a backup server.) The examiner notes that a hypervisor is a software and/or hardware tool capable of creating and managing virtual machines. The cloud computing environment of THAKKAR handles the provisioning, deployment and management of virtual machines, i.e. functionalities of a hypervisor.).
extracting, by the backup and restore coordinator and from respective requests of the plurality of backup and restore requests, respective information including target data, backup resource information, and a type of request; See Paragraph [0046], (The scheduler obtains information about tasks relating to which VMs are to be backed up, i.e. target data and a request type (backup request) during a particular time window from tenant backup parameters, i.e. backup resource information.).
and ordering the plurality of backup and restore requests in a prioritized queue of the backup and restore coordinator based on the information extracted from the plurality of backup and restore requests. See FIG. 4 and Paragraph [0045], (The process of FIG. 4 begins at step 402 of determining whether a task is a special task or a non-special task. At step 404, special tasks are placed at the top of a queue behind other special tasks. Non-special tasks are prioritized and scheduled for each VM based on characteristics of the backup tasks, i.e. ordering backup and restore requests in a prioritized queue based on backup and restore request information.).

Regarding dependent claim 4,
As discussed above with claim 1, THAKKAR discloses all of the limitations.
	THAKKAR further discloses the step wherein at least a portion of the plurality of backup and restore requests are received at the backup and restore coordinator from a monitoring client implemented by the backup and restore coordinator, and wherein the monitoring client is associated with a backup client of a virtual machine of the plurality of virtual machines.  See Paragraph [0062], (Disclosing a DPS manager, i.e. a monitoring client implemented by the backup and restore coordinator (the scheduler),  that includes a backup service, i.e. a backup client of the plurality of virtual machines, for receiving backup requests and backup metadata. The backup service invokes a scheduler to determine if the requested backup can be scheduled.).

Regarding dependent claim 5,
As discussed above with claim 1, THAKKAR discloses all of the limitations.
	THAKKAR further discloses the step wherein ordering the plurality of backup and restore requests in the prioritized queue is based at least in part on backup preferences for respective virtual machines of the plurality of virtual machines hosted by the hypervisor, wherein the backup preferences comprise preferred back up times and preferred back up frequencies. See Paragraph [0024], (A tenant's backup parameters specify attributes of the VMs that are to be backed up including a backup frequency, a time window for the backup, etc. Note [0041] wherein the scheduler uses a VM's time window to determine when a backup operation should be placed into the scheduling queue, i.e. the time window affects the ordering in the priority queue.).

Regarding dependent claim 15,
As discussed above with claim 1, THAKKAR discloses all of the limitations.
	THAKKAR further discloses the step wherein the plurality of backup and restore requests includes a first backup request, and wherein ordering the plurality of backup and restore requests further comprises: determining, by the backup and restore coordinator querying a backup and restore database, that another backup is running on a same backup resource as a backup resource included in the first backup request; See Paragraph [0045], (Disclosing a system for backup up workloads for multiple tenants of a cloud computing system. The method includes a scheduler that determines whether or not a scheduled task is a special task. Special tasks may include on-demand backup operations for a virtual machine (VM) that a tenant has demanded to be carried out immediately. The scheduler places special tasks in scheduling queues ahead of all non-special tasks. Note [0043] where when performing backups, the backup service pauses I/O operations received by the virtual machine until the backup is complete.). Note FIG. 2 where the DPS manager 210 contains the generated Backup Service Generated Data 205 which is a collection of backup statistics used to schedule VM tasks, i.e. a backup and restore database.
delaying, by the backup and restore coordinator, the first backup request; See Paragraph [0043], (When performing backups, the backup service pauses I/O operations received by the virtual machine until the backup is complete, i.e. all operations are delayed while a backup is being performed, therefore any recovery/restoration operation would also be paused by the backup service.).
and authorizing, by the backup and restore coordinator, the first backup request in response to receiving an indication that the other backup is finished. See Paragraph [0043], (After the backup is processed, i.e. an indication that the other backup completed, the backup service resumes I/O processing for the VM, i.e. authorizing further operations on the VM, including restore requests.). 



Regarding dependent claim 16,
As discussed above with claim 15, THAKKAR discloses all of the limitations.
	THAKKAR further discloses the step wherein the first backup request is delayed until a predicted end time of the other backup, wherein the predicted end time is retrieved from the backup and restore database. See Paragraph [0031], (During the backup process, the backup service generates data including a predicted total backup time for each VM needing backup during a next scheduling window.). See FIG. 4 and Paragraph [0049], (At step 416, a backup may be pushed further back into the priority queue if it is determined that it cannot be completed based on system constraints contained in the backup service generated data, including the predicted total backup time metric, i.e. a backup request is delayed until the predicted end time of the previous backup request in the queue expires.) Note FIG. 2 where the DPS manager 210 contains the generated Backup Service Generated Data 205 which is a collection of backup statistics, i.e. a backup and restore database. Therefore, the predicted total backup time, i.e. the predicted end time is retrieved from the backup and restore database.

Regarding dependent claim 17,
	As discussed above with claim 1, THAKKAR discloses all of the limitations.
	THAKKAR further discloses the step wherein the plurality of backup and restore requests includes a first restore request, and wherein ordering the plurality of backup and restore requests further comprises: determining, by the backup and restore coordinator querying a backup and restore database, that another backup is currently running; See Paragraph [0045], (Disclosing a system for backup up workloads for multiple tenants of a cloud computing system. The method includes a scheduler that determines whether or not a scheduled task is a special task. Special tasks may include on-demand backup operations for a virtual machine (VM) that a tenant has demanded to be carried out immediately. The scheduler places special tasks in scheduling queues ahead of all non-special tasks. Note [0043] where when performing backups, the backup service pauses I/O operations received by the virtual machine until the backup is complete.).
determining, by the backup and restore coordinator, that the other backup cannot be paused; See Paragraph [0045], (Special tasks may include on-demand backup operations for a virtual machine (VM) that a tenant has demanded to be carried out immediately. The scheduler places special tasks in scheduling queues ahead of all non-special tasks. Note [0043] where when performing backups, the system pauses I/O operations received by the virtual machine until the backup is complete, i.e. a special task is a task that cannot be paused and includes backup operations.).
delaying, by the backup and restore coordinator, the first restore request until the other backup is complete; See Paragraph [0043], (When performing backups, the backup service pauses I/O operations received by the virtual machine until the backup is complete, i.e. all operations are delayed while a backup is being performed, therefore any recovery/restoration operation would also be paused by the backup service..).
and authorizing, by the backup and restore coordinator, the first restore request in response to an indication that the other backup completed. See Paragraph [0043], (After the backup is processed, i.e. an indication that the other backup completed, the backup service resumes I/O processing for the VM, i.e. authorizing further operations on the VM, including restore requests.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over THAKKAR et al. (US PGPUB No. 2018/0060184; Pub. Date; Mar. 1, 2018) in view of KOCHUNNI et al. (US PGPUB No. 2016/0283274; Pub. Date: Sep. 29, 2016).
Regarding dependent claim 2,
	As discussed above with claim 1, THAKKAR discloses all of the limitations.
	THAKKAR does not disclose the step wherein a first request of the plurality of backup and restore requests is prioritized over a second request in response to determining that the first request is a restore request and that the second request is a backup request.  
	KOCHUNNI discloses the step wherein a first request of the plurality of backup and restore requests is prioritized over a second request in response to determining that the first request is a restore request and that the second request is a backup request. See Paragraph [0294], (Disclosing that priority may be given to certain types of resource allocation requests. An example is provided where allocation requests associated with restore operations may be processed before allocation requests associated with backup operations.).
	THAKKAR and KOCHUNNI are analogous art because they are in the same field of endeavor, virtual machine management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of THAKKAR to include the job manager disclosed by KOCHUNNI. Doing so would allow the system to process jobs based on urgency using the priority queue disclosed by KOCHUNNI. The resulting improvement would be the ability to push up allocation requests and/or types of allocation requests that are more pressing and/or relevant to system operation.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over THAKKAR et al. (US PGPUB No. 2018/0060184; Pub. Date; Mar. 1, 2018) in view of Rowan et al. (US PGPUB No. 2006/0047895; Pub. Date: Mar. 2, 2006).
Regarding dependent claim 3,
	As discussed above with claim 1, THAKKAR discloses all of the limitations.
	THAKKAR does not disclose the step wherein a first request of the plurality of backup and restore requests is executed simultaneously with a second request in response to determining that the first request and the second request are associated with non-overlapping backup resources.
	Rowan discloses the step wherein a first request of the plurality of backup and restore requests is executed simultaneously with a second request in response to determining that the first request and the second request are associated with non-overlapping backup resources. See Paragraph [0348], (Disclosing a storage management system for managing I/O request processing. The method may determine whether I/O requests are directed to overlapping units of storage and concurrently processes the I/O requests targeted to non-overlapping units of storage, i.e. simultaneously executing requests in response to determining that the requests are associated with non-overlapping backup resources.).
	THAKKAR and Rowan are analogous art because they are in the same field of endeavor, storage management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of THAKKARI to include the method of simultaneously processing non-overlapping storage events as disclosed by Rowan. Paragraph [0348] of Rowan discloses that this method of processing non-overlapping I/O requests enables optimizations that efficiently provide information about the target locations of pending I/O requests, allowing a storage management system to process I/O requests more efficiently.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over THAKKAR et al. (US PGPUB No. 2018/0060184; Pub. Date; Mar. 1, 2018) in view of Andruss et al. (US Patent No. 8,924,352; Date of Patent Dec. 30, 2014).
Regarding dependent claim 6,
	As discussed above with claim 1, THAKKAR discloses all of the limitations.
	THAKKAR does not disclose the step wherein ordering the plurality of backup and restore requests in the prioritized queue is based at least in part on a backup and restore database storing information related to ongoing and historical backups and restores associated with the plurality of virtual machines.
	Andruss discloses the step wherein ordering the plurality of backup and restore requests in the prioritized queue is based at least in part on a backup and restore database storing information related to ongoing and historical backups and restores associated with the plurality of virtual machines. See Col. 7, lines 41-52, (Disclosing a method for performing data backups. The method including a backup client for creating a priority list for backups based on a usage history log. The server may collect and compare previous backups and log usage history to create a priority list and determine the order of files to back up, i.e. historical backups. Prioritization may also occur at the time of backup, i.e. ongoing backups.)
	THAKKAR and Andruss are analogous art because they are in the same field of endeavor, virtual machine management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of THAKKAR to include the method of determining priority based on history logs as disclosed by Andruss. Doing so would allow the system to dynamically determine priority for backup operations using historical data to determine which backups are most important at either the time of backup or time of file usage from the file system.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over THAKKAR et al. (US PGPUB No. 2018/0060184; Pub. Date; Mar. 1, 2018) in view of Kottomtharayil et al (US PGPUB No. 2014/0196056; Pub. Date: Jul. 10, 2014).
Regarding dependent claim 7,
	As discussed above with claim 1, THAKKAR discloses all of the limitations.
	THAKKAR does not disclose the step wherein ordering the plurality of backup and restore requests in the prioritized queue is based at least in part on settings configured by an administrator of the backup and restore coordinator, wherein the settings include at least a type of backup, an auto-registration configuration, and an ordering scheme.
	Kottomtharayil discloses the wherein ordering the plurality of backup and restore requests in the prioritized queue is based at least in part on settings configured by an administrator of the backup and restore coordinator, wherein the settings include at least a type of backup, an auto-registration configuration, and an ordering scheme. See Paragraph [0233], (Configuration data for registered client computing devices, i.e. the auto-registration configuration, includes a default storage policy that can specify information necessary to begin data operations including scheduling information, i.e. an ordering of backup and restore requests, a target secondary storage device, data path information, etc.). Therefore, the configuration data of Kottomtharayil is used to schedule, i.e. order, data operations and can be applied to other scheduling processes such as priority queueing as described by THAKKAR.
THAKKAR and Kottomtharayil are analogous art because they are in the same field of endeavor, virtual machine management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of THAKKAR to include the use of configuration data for scheduling VM operations as described by Kottomtharayil. Doing so would allow the system to use further information about a VM to perform backups. The configuration data of Kottomtharayil contains information necessary to starting the scheduling process. It would be advantageous to include this configuration information as it kickstarts the scheduling process by providing essential data for performing the operation.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over THAKKAR et al. (US PGPUB No. 2018/0060184; Pub. Date; Mar. 1, 2018) in view of Schmidt et al. (US PGPUB No. 2008/0320059; Pub. Date: Dec. 25, 2008).
Regarding dependent claim 8,
	As discussed above with claim 1, THAKKAR discloses all of the limitations.
	THAKKAR does not disclose the step wherein the at least two uncoordinated backup functionalities are provided by different vendors.
	Schmidt discloses the step wherein the at least two uncoordinated backup functionalities are provided by different vendors. See Paragraph [0044], (Disclosing a backup interface comprising extension points and plug-in functions that allow for various external systems to flexibility change from one external backup system to another, i.e. uncoordinated backup functionality provided by a plurality of external backup systems, i.e. different vendors.)
	THAKKAR and Schmidt are analogous art because they are in the same field of endeavor, backup and recovery management systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of THAKKAR to include the backup interface disclosed by Schmidt. Doing so would provide a means for flexibly performing backups through a variety of backup systems via the extensible interface. The resulting improvement would be the increased compatibility with potentially any backup vendor system as necessary.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over THAKKAR et al. (US PGPUB No. 2018/0060184; Pub. Date; Mar. 1, 2018) in view of Maccanti et al. (US Patent No: 10,025,673; Date of Patent: Jul. 17, 2018).
Regarding dependent claim 11,
	As discussed above with claim 1, THAKKAR discloses all of the limitations.
	THAKKAR does not disclose the step wherein ordering the plurality of backup and restore requests includes removing duplicate requests, wherein duplicate requests include at least two backup requests received from different uncoordinated backup functionalities and attempting to back up a same set of data.
	Maccanti discloses the step wherein ordering the plurality of backup and restore requests includes removing duplicate requests, wherein duplicate requests include at least two backup requests received from different uncoordinated backup functionalities and attempting to back up a same set of data. See Col. 48, lines 46-50, (Disclosing a method for implementing a data storage server for storing data tables in multiple replicated partitions on respective storage nodes. The method includes a step of de-duplicating requests at a request router, i.e. deleting duplicate requests from at least two backup requests. The user then receives an indication that their desired backup is in progress, i.e. attempting to back up the same set of data.).
	THAKKAR and Maccanti are analogous art because they are in the same field of endeavor, backup and restoration management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of THAKKAR to include the method of de-duplicating data manipulation requests as disclosed by Maccanti. The method of Maccanti would allow the system to remove duplicate and potentially conflicting backup requests from multiple sources. The resulting improvement would be the increased efficiency by removing redundant and/or potentially conflicting backup requests in order to streamline the backup process.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over THAKKAR in view of Xing et al. (US Patent No. 9,772,909; Date of Patent: Sep. 26, 2017).
Regarding dependent claim 9,
As discussed above with claim 1, THAKKAR discloses all of the limitations.
	THAKKAR does not disclose the step wherein the at least two uncoordinated backup functionalities comprise a plurality of backup clients respectively implemented by each of the plurality of virtual machines,
and another uncoordinated backup functionality selected from a group consisting of: a proxy backup client implemented by the hypervisor, 
and a backup server scheduler implemented by the backup server.  
	Xing discloses the step wherein the at least two uncoordinated backup functionalities comprise a plurality of backup clients respectively implemented by each of the plurality of virtual machines, See FIG. 1A and Col. 3, lines 23-27 & 51-54, (Disclosing a system for performing backups of virtual machines. The system comprising  a backup server, a physical proxy server, a virtual machine system and a control server wherein these components are connected via a network such as the Internet. The backup server may perform backup operations for a set of VMs of VM System 101, i.e. backup clients implemented by each of the VMs.).
and another uncoordinated backup functionality selected from a group consisting of: a proxy backup client implemented by the hypervisor, See Col. 4, lines 34-40, (The physical proxy server 103 communicates with VM system 101 via an established protocol or interface such as VDDK by VMware, i.e. functionality enabled by the hypervisor, and handles reading data from the VM system 101 and sending it to the backup target system, i.e. a proxy backup client implemented by the hypervisor.).
and a backup server scheduler implemented by the backup server.  See Col. 3, line 62-Col. 4, line 1, (The backup server schedules and implements the backup process for the virtual machine system, i.e. a backup server scheduler implemented by the backup server.).
Paragraph [0047] of Applicant's Specification defines an "uncoordinated backup functionality" as two or more backup and/or restore functionalities that: 1) operate using different technologies and/or different strategies from a same or different vendor (e.g., backup client 110 performs backups using different techniques compared to proxy backup client 114). Therefore the backup functionalities disclosed by Xing (e.g. the backup server and the physical proxy server) are uncoordinated based on the definition provided.
THAKKAR and Xing are analogous art because they are in the same field of endeavor, virtual machine management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of THAKKAR to include the plurality of backup functionalities implemented for each virtual machine as in a VM system as described by Xing. Col. 3, lines 11-22 of Xing disclose that the use of a dynamic proxy server improves resource utilization for the available backup resources. This effect is achieved by reducing the cost of purchasing and managing a separate physical proxy server and reduces the backup traffic flowing through the network infrastructure in order to diminish the impact of the backup processes on components with the highest load.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over THAKKAR in view of Inbaraj et al. (US PGPUB No. 2018/0285200; Pub. Date: Oct. 4, 2018).
Regarding dependent claim 10,
As discussed above with claim 1, THAKKAR discloses all of the limitations.
	THAKKAR does not disclose the step wherein the at least two uncoordinated backup functionalities comprise a plurality of backup clients respectively implemented by each of the plurality of virtual machines, 
a proxy backup client implemented by the hypervisor, 
and a backup server scheduler implemented by the backup server.
	Inbaraj discloses the step wherein the at least two uncoordinated backup functionalities comprise a plurality of backup clients respectively implemented by each of the plurality of virtual machines, See FIG. 3 and Paragraph [0032], (Diagram 300 illustrates a backup system 302 coupled with backup storages 360,370, i.e. at least two backup functionalities.) See Paragraph [0034], (Server System 111 is coupled with storage 310 which houses disk images corresponding with the plurality of VMs 203-1 through 203-N which are further coupled with the backup system 302, i.e. each VM implements the backup system 302 and its associated functionalities.).
a proxy backup client implemented by the hypervisor, See FIG. 5 and Paragraph [0053], (Disclosing the use of VM Proxy 212A included in cloud computing center 150 and VM Proxy 512A, 512B in off-site data center 550. The VM proxies execute backup processes such as sending backup requests and backup metadata to the off-site data center, [0062].).
and a backup server scheduler implemented by the backup server. See FIG. 3 and Paragraph [0039], (Backup component 352 communicates with a backup configuration component 352 of Backup System 302 in order to obtain information about the backup schedule, i.e. a backup server scheduler implemented by the backup server.).
THAKKAR and Inbaraj are analogous art because they are in the same field of endeavor, virtual machine management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of THAKKAR to include the backup system coupled with the plurality of VMs and corresponding disk images as disclosed by Inbaraj. Doing so would allow the virtual machines to manage, validate and schedule backup operations via a backup system that handles said operations according to VM configurations.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over THAKKAR et al. (US PGPUB No. 2018/0060184; Pub. Date; Mar. 1, 2018) in view of Vijayan et al. (US PGPUB No. 2014/0310246; Pub. Date: Oct. 16, 2014).
Regarding dependent claim 12,
As discussed above with claim 1, THAKKAR discloses all of the limitations.
	THAKKAR does not disclose the step wherein ordering the plurality of backup and restore requests includes removing duplicate requests, wherein duplicate requests include at least two restore requests received from different uncoordinated backup functionalities and attempting to restore a same set of data.
	Vijayan discloses the step wherein ordering the plurality of backup and restore requests includes removing duplicate requests, wherein duplicate requests include at least two restore requests received from different uncoordinated backup functionalities and attempting to restore a same set of data. See Paragraph [0291], (Disclosing an information management system for managing backup and restoration operations for a storage system. The method may receive requests to restore a same file in parallel from two different media agents. The system may cancel or stop the restore operation from a first media agent once the second media agent has completed its restoration operation, i.e. deleting duplicate requests from different uncoordinated backup functionalities and restoring the same set of data.).
	THAKKAR and Vijayan are analogous art because they are in the same field of endeavor, storage management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of THAKKAR to include the method of stopping or cancelling duplicate restoration operations from multiple data agents as disclosed by Vijayan. The resulting improvement would be the increased efficiency by removing redundant and/or potentially conflicting requests in order to streamline the restoration process.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over THAKKAR et al. (US PGPUB No. 2018/0060184; Pub. Date; Mar. 1, 2018) in view of Okada et al. (US PGPUB No. 2005/0149577; Pub. Date: Jul. 7, 2005).
Regarding dependent claim 13,
As discussed above with claim 1, THAKKAR discloses all of the limitations.
THAKKAR does not disclose the step wherein the plurality of backup and restore requests includes a first backup request, and wherein ordering the plurality of backup and restore requests further comprises: determining, by the backup and restore coordinator querying a backup and restore database, that no other backups are currently running; "
updating, by the backup and restore coordinator, the backup and restore database to include the first backup request; 
and authorizing, by the backup and restore coordinator, the first backup request in response to determining that no other backups are currently running.  
Okada discloses the step wherein the plurality of backup and restore requests includes a first backup request, and wherein ordering the plurality of backup and restore requests further comprises: determining, by the backup and restore coordinator querying a backup and restore database, that no other backups are currently running; See Paragraph [0055], (Disclosing a backup system  for performing serialized backup cycles. The method including a serial decision mode where backups are performed in a rotation of secondary volumes in accordance with a schedule. The examiner notes that in a scheduling system, the only backups that would be running are those within the schedule, i.e. no other backups are currently running.) See Paragraph [0085], (Disclosing an overwrite decision process for deciding whether it is possible to overwrite new backup data onto a secondary volume containing previously backed up data, i.e. querying a backup and restore database as part of the scheduled backup process.)
updating, by the backup and restore coordinator, the backup and restore database to include the first backup request; See Paragraph [0059], (Disclosing an overwrite decision module for carrying out an overwrite decision process corresponding with the backup cycle being executed. The volume overwrite decision module updates the contents of the volume table in response to the volume overwrite decision, i.e. updating the backup and restore database to include the first backup request.).
and authorizing, by the backup and restore coordinator, the first backup request in response to determining that no other backups are currently running. See FIG. 17 and Paragraph [0108], (Step S320 includes the step of executing the backup operation decided upon by the scheduling process, i.e. authorizing the backup request. The examiner notes that for a serial backup system, no other backup operations would be currently running as described in Paragraph [0055].).
	THAKKAR and Okada are analogous art because they are in the same field of endeavor, backup and recovery systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of THAKKAR to include the backup scheduling method disclosed by Okada. Doing so would allow the system to consistently perform backups on several different storage volumes according to a strict scheduling process. The resulting improvement would be the increased data coherency and management of backups obtained by serializing the process so that the storage volumes are updated in a predictable cycle.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over THAKKAR et al. (US PGPUB No. 2018/0060184; Pub. Date; Mar. 1, 2018) in view of Stowell et al. (US PGPUB No. 2018/0322019; Pub. Date: Nov. 8, 2018).
Regarding dependent claim 14,
As discussed above with claim 1, THAKKAR discloses all of the limitations.
THAKKAR does not disclose the step wherein the plurality of backup and restore requests includes a first backup request, and wherein ordering the plurality of backup and restore requests further comprises: determining, by the backup and restore coordinator querying a backup and restore database, that another backup is running on a different backup resource than a backup resource included in the first backup request; 
updating, by the backup and restore coordinator, the backup and restore database to include the first backup request; 
and authorizing, by the backup and restore coordinator, the first backup request in response to determining that the other backup is running on the different backup resource, wherein the first backup request and the other backup execute simultaneously.
Stowell discloses the step wherein the plurality of backup and restore requests includes a first backup request, and wherein ordering the plurality of backup and restore requests further comprises: determining, by the backup and restore coordinator querying a backup and restore database, that another backup is running on a different backup resource than a backup resource included in the first backup request; See Paragraph [0014], (Disclosing a method for backup and restoration of a virtual machine deployment on a cloud computing platform. The VM deployment including multiple development jobs grouped into instance groups of one or more deployment jobs. Note FIG. 3 where first job 120 and second job 122 are backup operations running on a first instance group 116 while a second instance group 118 includes third job 304, i.e. the third job represents backup operations running concurrently on a different backup resource. Further note that each instance group may comprise one or more virtual machines, i.e. one or more backup resources.).
updating, by the backup and restore coordinator, the backup and restore database to include the first backup request; See Paragraph [0014], (Backup or restore scripts perform preparation and cleanup actions for the backup and restore operations performed by the jobs 120, 122, 304.). See Paragraph [0015], (A deployment manifests specifies associations between jobs of a first instance group, i.e. the deployment manifests updates the instance groups with information about jobs for said instance group, and pre-backup scripts, backup scripts and post-backup scripts where the scripts represent attributes of the backup operation as described in [0016], i.e. the first backup request.).
and authorizing, by the backup and restore coordinator, the first backup request in response to determining that the other backup is running on the different backup resource, wherein the first backup request and the other backup execute simultaneously. See Paragraph [0020] & [0022], (A backup orchestrator component may synchronize and perform execution of backup operation stages across deployment jobs, i.e. authorizing execution of synchronous backups.).
THAKKAR and Stowell are analogous art because they are in the same field of endeavor, backup and recovery systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of THAKKAR to include the synchronous backup orchestration disclosed by Stowell. Doing so would allow the system to process backup and restore requests from a plurality of virtual machines in parallel across many instanced groups. The resulting improvement would be the increased efficiency obtained by performing synchronized backups across VMs.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over THAKKAR et al. (US PGPUB No. 2018/0060184; Pub. Date; Mar. 1, 2018) in view of Westwood et al. (US PGPUB No. 2013/0066839; Pub. Date: Mar. 14, 2013).
Regarding dependent claim 18,
As discussed above with claim 1, THAKKAR discloses all of the limitations.	THAKKAR does not disclose the step wherein the plurality of backup and restore requests includes a first restore request, and wherein ordering the plurality of backup and restore requests further comprises: determining, by the backup and restore coordinator querying a backup and restore database, that another backup is currently running; "
pausing, by the backup and restore coordinator, the other backup; 
authorizing, by the backup and restore coordinator, the first restore request; 
and resuming, by the backup and restore coordinator, the other backup upon completion of the first restore request.
Westwood discloses the step wherein the plurality of backup and restore requests includes a first restore request, and wherein ordering the plurality of backup and restore requests further comprises: determining, by the backup and restore coordinator querying a backup and restore database, that another backup is currently running; See Paragraph [0079], (Disclosing a method of restoring data from a backup. The method including a restore management module for receiving a restore request from a client device and suspending backup processes associated with the backed up client device.).
pausing, by the backup and restore coordinator, the other backup; See Paragraph [0079], (The restore management module receives a restore request from client device and suspends backup processes associated with the backed up client device.)
authorizing, by the backup and restore coordinator, the first restore request; See Paragraph [0079], (The received restore request from the client device is performed and the requested data is restored from the backup.).
and resuming, by the backup and restore coordinator, the other backup upon completion of the first restore request. See Paragraph [0079], (The restore management module resumes backup processes after confirming that all requested data was restored to the client device.)
THAKKAR and Westwood are analogous art because they are in the same field of endeavor, backup and recovery systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of THAKKAR to include the method of processing restore requests as described by Westood. Doing so would allow the system to disable running backup operations that may potentially create data coherency errors if allowed to run alongside a restore operation.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEI et al. (US PGPUB No. 2013/0326260; Pub. Date: Dec. 5, 2013) in view of THAKKAR  et al. (US PGPUB No. 2018/0060184; Pub. Date; Mar. 1, 2018).
Regarding independent claim 19,
	WEI discloses a system comprising: a hypervisor; a plurality of virtual machines (VMs) hosted by the hypervisor; a backup server communicatively coupled to the hypervisor; See FIG. 1, (Disclosing a method for recovering host images of client machines to a recovery machine. FIG. 1 illustrates a system 10 comprising client systems 24a-24n and disaster recovery site 12, i.e. a backup server, comprising a remote recovery manager 16, a plurality of Remote Recovery Devices 18a-18n and Remote Backup Storage Device 20. The client and disaster recovery site are coupled via network 22.). See Paragraph [0035], (A hypervisor server may run on multiple virtual recovery machines for multiple client machines, i.e. VMs hosted by a hypervisor. Note that the disaster recovery site is run on a hypervisor server, i.e. the backup server is coupled to the hypervisor.).
at least two different types of uncoordinated backup functionality configured to provide redundancy to the plurality of virtual machines using the backup server; See Paragraph [0035], (Remote recovery machines 18a-18n may comprise remote physical or virtual machines, computers, laptop computers and/or workstations, i.e. different types of uncoordinated backup functionalities, that are created as needed for disaster recovery and removed when no longer needed.).The examiner notes that Paragraph [0046] of Applicant's Specification defines an "uncoordinated backup functionality" as being able to "operate without coordination even in situations where the backup functionalities operate using similar technology and are from a same vendor (e.g., backup clients 110A, 110B may be from a same vendor, but are not configured to communicate with one another and are thus uncoordinated)." Therefore, the remote recovery devices of WEI, which are created on-demand to service recovery requests, are generated independent of each other as necessary and are not disclosed as being interconnected, i.e. the remote recovery devices 18a-18n are uncoordinated backup functionalities.
	WEI does not disclose a backup and restore coordinator communicatively coupled to the hypervisor, wherein the backup and restore coordinator comprises a prioritized queue that orders a plurality of backup and restore requests received from the at least two different types of uncoordinated backup functionality.  
THAKKAR discloses a backup and restore coordinator communicatively coupled to the hypervisor, wherein the backup and restore coordinator comprises a prioritized queue that orders a plurality of backup and restore requests received from the at least two different types of uncoordinated backup functionality.  See FIG. 4 and Paragraph [0045], (The process of FIG. 4 begins at step 402 of determining whether a task is a special task or a non-special task. At step 404, special tasks are placed at the top of a queue behind other special tasks. Non-special tasks are prioritized and scheduled for each VM based on characteristics of the backup tasks, i.e. ordering backup and restore requests in a prioritized queue based on backup and restore request information.).
WEI and THAKKAR are analogous art because they are in the same field of endeavor, virtual machine management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of WEI to include the method of prioritizing backup operations via special/non-special designations within a queue as disclosed by THAKKAR. Doing so would allow the system to determine which backup and/or recovery operations are more important, relevant or otherwise higher priority within a virtual machine network such as the hypervisor server of WEI.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over THAKKAR et al. (US PGPUB No. 2018/0060184; Pub. Date; Mar. 1, 2018) in view of Kottomtharayil et al (US PGPUB No. 2014/0196056; Pub. Date: Jul. 10, 2014) and Dwarampudi et al. (US PGPUB No. 2012/0084262; Pub. Date: Apr. 5, 2012).
Regarding dependent claim 20,
THAKKAR discloses a backup and restore coordinator comprising: a communication interface for communicating with a hypervisor. See Paragraph [0023], (Disclosing a system for backup up workloads for multiple tenants of a cloud computing system, the cloud computing system housing a plurality of virtual machines. A DPS manager includes a scheduler, i.e. a backup and restore coordinator communicating with virtual machines of the cloud computing environment, i.e. the hypervisor, that schedules backups for tenant virtual machines (VMs).
and a plurality of monitoring clients respectively coupled to a plurality of virtual machines hosted by the hypervisor in a virtual environment; See Paragraph [0062], (Disclosing a DPS manager, i.e. a monitoring client implemented by the backup and restore coordinator (the scheduler),  that includes a backup service, i.e. a backup client of the plurality of virtual machines, for receiving backup requests and backup metadata. The backup service invokes a scheduler to determine if the requested backup can be scheduled.).
a profiles database storing backup preferences of the plurality of virtual machines; See FIG. 2 and Paragraphs [0023]-[0024], (The backup process takes into account tenant backup parameters 188 which include frequency, time windows, etc. Note in FIG. 2, tenant backup parameters are illustrated as a storage resource, i.e. a profiles database storing backup preferences of the plurality of VMs).
a prioritized queue of backups and restores for the plurality of virtual machines, wherein the prioritized queue orders a plurality of backup and restore requests based on information in the profiles database, settings database, and backup and restore database; See Paragraph [0040]-[0041], (For the multi-tenant cloud computing system, backup operations may be scheduled according to time window and frequency parameters and an additional fairness algorithm implemented by the scheduler that accounts for backup schedules and additional parameters set by all tenants who have enabled backups. ). While THAKKAR does not explicitly disclose a backup and restore database, the method of THAKKAR is capable of scheduling backup and restore operations using historical scheduling data.
and wherein the backup and restore coordinator is configured to implement backups and restores in the virtual environment according to the prioritized queue. See FIG. 6 and Paragraph [0062], (Disclosing step 606 of scheduling backups via the scheduler and step 612 of executing the scheduled backup and/or restore operations via an off-site backup process in communication with the cloud computing center, i.e. backups and restores are implemented according to the prioritized queue.).
THAKKAR does not disclose a settings database storing administrative settings regarding types of backups for respective virtual machines, auto-registration settings for respective virtual machines, and a prioritization scheme;
Kottomtharayil discloses a settings database storing administrative settings regarding types of backups for respective virtual machines, auto-registration settings for respective virtual machines, and a prioritization scheme; See Paragraph [0130], (The storage manager includes a database for storing user preference data, the preferences regarding encryption, compression, or deduplication of primary or secondary copy data, preferences regarding scheduling, type or other aspects of primary or secondary copy or other operations, mappings of particular information management users or user accounts to certain computing devices or other components, etc., i.e. a settings database.).  See Paragraph [0236], (Provisioning policies include a set of preferences, priorities, rules and/or criteria that specify how system resources may be used. Note FIG. 1C illustrating storage manager 140 and management database 146 comprising policies 148, i.e. the settings database includes a prioritization scheme.). See Paragraph [0233], (An installation script registers a client computing device with the storage manager which applies a default configuration to the new client computing device, i.e. auto-registration settings for virtual machines.)
THAKKAR and Kottomtharayil are analogous art because they are in the same field of endeavor, backup and recovery systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of THAKKAR to include the storage manager of Kottomtharayil. Doing so would allow for convenient storage of a variety of VM and user-related parameters necessary for performing backup and/or restoration operations. One of ordinary skill in the art would know to use a database(s) to store and retrieve data about virtual machines, the owners/users of said virtual machines and preference/settings information in order to perform backup and/or restoration operations for any particular VM.
THAKKAR-Kottomtharayil does not disclose a backup and restore database storing requests for backups and restores received from a plurality of backup clients respectively implemented by each of the plurality of virtual machines,
 a proxy backup client implemented by the hypervisor, 
and a backup server scheduler implemented by a backup server;
Drarampudi discloses a backup and restore database storing requests for backups and restores received from a plurality of backup clients respectively implemented by each of the plurality of virtual machines, See Paragraph [0071], (Disclosing a method for optimizing operation of a full-featured data management system. The method includes a database of a storage manager, i.e. a backup and restore database, configured to store storage policies, schedule policies and/or retention policies to archive media as metadata for use in restore operations or other storage operations, i.e. storing requests for backups and restores received from a plurality of virtual machines.). See Paragraph [0081], (The storage manager may communicate with clients, data agents, et. to initiate and manage storage operations including backups, migrations, data recovery operations, etc., i.e. the clients manage backup operations, i.e. they are backup clients.).
 a proxy backup client implemented by the hypervisor, See FIG. 1 and Paragraph [0038], (The system environment 100 comprises a virtual machine proxy 145. The virtual machine proxy further includes a data agent configured to perform storage operations on data of virtual machines. ).
and a backup server scheduler implemented by a backup server; See Paragraph [0071], (A database of a storage manager, i.e. a backup and restore database, is configured to store storage policies, schedule policies and/or retention policies, i.e. a backup scheduler implemented by the backup server, to archive media as metadata for use in restore operations or other storage operations.)
THAKKAR, Kottomtharayil and Dwarampudi are analogous art because they are in the same field of endeavor, virtual machine management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of THAKKAR-Kottomtharayil to include the method of storing scheduled operation data from the plurality of backup components as described by Dwarampudi . Doing so would allow the system to maintain a record of all operations performed by the plurality of components including the virtual machine proxy, clients, schedule and retention policies, etc. The resulting improvement would be the ability to manage and store scheduled operations, providing a record of the system's present state at any given moment.

Response to Arguments
Applicant's arguments filed 3/9/2021 regarding independent claim 1 have been fully considered but they are not persuasive. 
Regarding independent claim 1,
	Applicant argues that THAKKAR et al (US PGPUB No. 2018/0060184), hereinafter “THAKKAR” does not disclose the following:
I. 	Thakkar does not teach or suggest uncoordinated backup functionalities
	Referring to the following limitation of claim 1,
A method comprising: receiving, at a backup and restore coordinator, a plurality of backup and restore requests from at least two uncoordinated backup functionalities implemented in a virtual environment, The examiner notes that Paragraph [0047] of Applicant's Specification defines an "uncoordinated backup functionality" as two or more backup and/or restore functionalities that: 1) operate using different technologies and/or different strategies from a same or different vendor (e.g., backup client 110 performs backups using different techniques compared to proxy backup client 114), therefore the backup functionalities disclosed THAKKAR (e.g. the scheduler and backup agents) are uncoordinated according to the previous definition.
II. 	Thakkar does not teach or suggest a hypervisor
Referring to the following limitation of claim 1,
the virtual environment including a hypervisor hosting a plurality of virtual machines and a backup server; Specifically, Applicant argues that THAKKAR does not mention nor contain the term “hypervisor”. As described in the rejection above, a hypervisor is a software and/or hardware tool capable of creating and managing virtual machines. One of ordinary skill in the art would be able to determine that a component such as the cloud computing environment of THAKKAR which handles provisioning, deployment and management of virtual machines reflects the functionality of a hypervisor and could be performed via tools such as Microsoft Hyper-V or Virtualbox which are known in the art as hypervisor tools that provide functionality for hosting virtual machines.Therefore, despite THAKKAR not explicitly mentioning use of a hypervisor, THAKKAR contains software and/or hardware tools that are analogous to that of a hypervisor, additionally one of ordinary skill in the art would be able to recognize that the functionality may be achieved with commonly used software including, but not limited to, those mentioned above.

Regarding dependent claims 2-3, 6-14, and 18,
The remaining arguments regarding dependent claims 2-3, 6-14, and 18 refer to Applicant’s arguments I and II, therefore the discussion above also applies to claims 2-3, 6-14, and 18

Applicant’s arguments with respect to claim(s) 9-10 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159